Motion Denied; Order filed December 3, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00358-CR
                                 ____________

                          KENNY JACKSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1447087


                                      ORDER

      Appellant is represented by retained counsel, Connie B. Williams.
Appellant’s brief was originally due July 23, 2015. We have extended the deadline
for filing appellant’s brief more than 90 days; the last extension was until
November 13, 2015. No brief was filed. On November 24, 2015, counsel filed a
further request for extension of time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.
      We deny the request for extension and issue the following order.

      We order Connie B. Williams to file a brief with the clerk of this court on or
before December 30, 2015. If counsel does not timely file appellant’s brief as
ordered, the court will issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Wise.